944 A.2d 22 (2008)
194 N.J. 258
STATE of New Jersey, Plaintiff-Respondent,
v.
David COOPER, Defendant-Appellant.
Supreme Court of New Jersey.
February 7, 2008.
This matter having come before the Court on defendant's post-conviction relief appeal as of right from a sentence of death pursuant to Rule 2:2-1(a)(3), and Governor Jon S. Corzine having commuted defendant's death sentence by Order dated December 16, 2007, and the death penalty having been eliminated as punishment in the State of New Jersey by P.L.2007, c. 204, effective December 17, 2007,
And the Court having determined that as a result of the foregoing, all issues relating to defendant's death sentence have been rendered moot,
And the Court having further determined that all remaining issues raised in defendant's appeal should be addressed in the first instance by the Superior Court, Appellate Division, in accordance with the usual procedures for an appeal from a denial of a petition for post-conviction relief under Rule 2:2-3(a)(1),
And good cause appearing;
IT IS ORDERED that defendant's appeal is remanded to the Superior Court, Appellate Division, for consideration on the merits.
Jurisdiction is not retained.